Exhibit 99.1 FOR IMMEDIATE RELEASE Earthstone Energy, Inc. Reports Fourth Quarter and Full Year 2015 Results and Provides Guidance for 2016 The Woodlands, Texas, March 11, 2016 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three and twelve month periods ended December 31, 2015. For the fourth quarter of 2015, Earthstone reported a net loss attributable to common stockholders of $116.5 million, or $8.42 per diluted share, which included a pre-tax non-cash impairment charge of $138.1 million; adjusted net loss, a non-GAAP financial measure, of $2.9 million, or $0.21 per diluted share; and adjusted EBITDAX, a non-GAAP financial measure, of $4.3 million. For the year ended December 31, 2015, the Company reported a net loss attributable to common stockholders of $116.7 million, or $8.43 per diluted share, including a pre-tax, non-cash impairment charge of $138.1 million; adjusted net loss of $3.0 million, or $0.22 per diluted share; and adjusted EBITDAX of $25.9 million.
